UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Plaintiff,
v. CASE NO. 1:17-CR-10308-001-FDS
JOHN F. SOULE,

Defendant.

 

 

ORDER

Upon consideration of the United States’ motion for order directing the United States
Marshal’s Service (the “USMS”) to turn over $8,211.29 in United States currency that was seized
from John F. Soule (the “Defendant”) at the time of arrest (the “Motion”), it is hereby:

ORDERED that the Motion is granted; and it is further

ORDERED, pursuant to 18 U.S.C. § 3613, that the USMS turn the $8,211.29 in United
States currency seized from Defendant over to the Clerk, United States District Court, District of
Massachusetts to be applied to the Defendant’s outstanding restitution debt. The funds shall be
made payable to Clerk, U.S. District Court, 1 Courthouse Way, Suite 2300, Boston, MA 02210 and

shall be submitted with reference to the above-captioned case number in order for the funds to be

properly credited. Mb way’

DATE: 7-/0- 2014 JUDGE F. DENNIS SAYLOR, IV
UNITED STATES DISTRICT JUDGE
